DETAILED ACTION
	This is the first action in response to application 17/016,466, filed September 10, 2020, with benefit to provisional application 63/021,984 filed May 8, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 10, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the copy provided of the Honeywell webpage (Citation No. 11 of Non-Patent Literature section of IDS) is not completely legible because some of the text is blocked by an image and the scan quality is poor. The examiner located the source website online and considered the reference. However, a legible copy of the non-patent literature document is still required.  
The information disclosure statement filed November 17, 2011, does not cite the listed patent application publication properly (Citation No. 1 in US. Patent Applications Publications section of IDS). Specifically, the listed publication number 2010/0010447 belongs to a publication by Luther et al., published January 14, 2010, which does not match the publication date of April 29, 2010 and applicant name of Harmon provided on the IDS. It would appear that the applicant intended to cite publication 2010/0104471 A1, published April 29,2010, with first listed inventor Harmon. The examiner has considered publication 2010/0104471 A1 (Harmon) instead of publication 2010/0010447 (Luther).
The information disclosure statement filed February 10, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Particularly, foreign reference KR1 01142520 has not been provided with an English translation, English abstract, or explanation of relevance. Based on the extended search report for EP 21172900.0 – 1104 / 3915597 (as cited in IDS filed 02/10/2022, Non-Patent Literature section, Citation No. 1), examiner recognizes that the foreign reference is relevant because it was marked as such with regards to a related European application. The reference has been considered and an English machine translation provided.

Specification
The disclosure is objected to because there is an unmatched closing parenthesis on line 7, paragraph 50 after the word “tube”. The issue can be addressed by adding an opening parenthesis on line 7, paragraph 50, before “such as an air tube)” or omitting the unmatched closing parenthesis. Appropriate correction is required.

Claim Interpretation
The examiner’s interpretation of certain claim language is provided below:
The term “wand assembly” is interpreted very broadly such that it includes any assembly that is generally pipe-like in shape. For example, any hose including a UV lamp would meet the “wand assembly” limitation of claim 1. This interpretation is informed by the partial European search report for EP 21172990.0-1104, which was cited in the IDS filed November 17, 20212 (see “Novelty” section on page 6/sheet 1, paragraphs 1-3).
With regard to the term “backpack assembly”, it is understood that two parts belonging to the same assembly only need to be associated with each other in some way. That is to say that no direct or indirect physical relationship is required between parts for them to belong to the same assembly, unless otherwise stated in a claim limitation. For example, two parts in fluid or electronic communication with each other are associated with each other and can thus be considered part of the same assembly, even if they do not make direct physical contact with each other.   
“Shroud” has been interpreted as “a thing that envelops or obscures something” in accordance with the definition provided by Oxford Languages

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10--23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-16, and 20 of copending Application No. 16/987,493 filed August 7, 2020. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
Regarding claim 1 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses a wand assembly containing a UV lamp coupled to a backpack assembly. Claims 3 and 12 of the copending application, when combined, also disclose a wand assembly containing a UV lamp coupled to a backpack assembly
Regarding claim 2 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses a hose coupling the wand and backpack assemblies. Claims 3 and 12 of the copending application, when combined, also disclose a wand and backpack assembly coupled by a hose. 
Regarding claim 3 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses an airflow device configured to cool the UV lamp, draw air from a sanitizing head, or remove ozone from a sanitizing head. Claims 3 and 13 of the copending application, when combined, also disclose all the features required by claim 3 of the instant application.
Regarding claim 4 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses an air filter configured to filter air from a sanitizing head of the wand assembly. Claims 3 and 14 of the copending application, when combined, also disclose such a filter.
Regarding claim 5 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses batteries as part of a backpack assembly for powering a UV lamp. Claims 3 and 15 of the copending application, when combined, disclose the same feature. 
Regarding claim 6 of the instant application, claim 20 of copending Application No. 16/987,493 discloses the apparatus wherein the wavelength of emitted light is 222 nm, which falls within the range of 200 nm – 230 nm as required by claim 6 of the instant application. Claims 3 and 12 of the copending application (which both depend from claim 1 of the copending application that discloses a UV wavelength range of 200-230 nm), when combined, disclose all features of claim 6 of the instant application. 
Regarding claim 7 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses the apparatus wherein the emitted UV light has a wavelength of 222 nm. Claims 2, 3 and 12 of the copending application also disclose the same subject matter, when combined. 
Regarding claim 8 of the instant application, claims 3 and 12 of copending Application No. 16/987,493 also disclose a wand assembly with UV light source coupled to a backpack assembly wherein the emitted UV light has a wavelength of 200 nm – 230 nm (see claim 1 of copending application, from which claim 12 of copending application depends), which overlaps with the range of 230 nm – 280 nm required by claim 8 of the instant application. 
Regarding claim 10 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses a portable sanitizing system wherein the wand assembly comprises a sanitizing head having a UV lamp. Claims 3 and 12 of the copending application, in combination, also disclose the same system. 
Regarding claim 11 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses a handle coupled to the sanitizing head as part of the portable sanitizing system. Claim 4 and 12 of the copending application, in combination, also disclose such a handle within an equivalent system.
Regarding claim 12 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses a coupler that moveably couples the handle to the sanitizing head. Claims 5 and 12 of the copending application, in combination, also disclose such a coupler in addition to all other features required by claim 12 of the instant application. 
Regarding claim 13 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses that the sanitizing head is configured to linearly translate and/or swivel in relation to the handle. Claims 6 and 12 of the copending application, in combination, also disclose the same feature.
Regarding claim 14 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses a shroud within the sanitizing head of a wand assembly for retaining a UV lamp. Claims 3, 8, and 12 of the copending application, in combination, similarly disclose a shroud for retaining a UV lamp within a sanitizing head of the system. 
Regarding claim 15 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses the shroud having one or more openings that are configured to allow air to flow into the shroud. Claims 3, 9, and 12 of the copending application, in combination, also disclose all features of claim 15 of the instant application. 
Regarding claim 16 of the instant application, claims 3, 10 and 12 of copending Application No. 16/987,493, in combination, also disclose the invention of claim 16 of the instant application. Particularly, claim 3 of the copending application discloses a wand assembly with a sanitizing head that retains a UV light source, claim 10 of the copending application discloses a shroud within the sanitizing head for retaining the UV light source wherein the shroud has a reflector on its underside for reflecting light emitted by the UV lamp, and claim 12 of the copending application discloses a backpack assembly coupled to the sanitizing head.
Regarding claim 17 of the instant application, claims 12 and 16 of copending Application No. 16/987,493, in combination, also disclose a sanitizing system consistent with claim 14 of the instant application wherein the sanitizing head further comprises a reflector and cover plate that define a chamber in which the UV lamp is secured. 
Regarding claim 18 of the instant application, claim 12 of copending Application No. 16/987,493 discloses a backpack assembly coupled to a sanitizing head retaining a UV light and claim 3 of the copending application discloses that the sanitizing head can be part of a wand assembly such that the step of coupling a backpack assembly and wand assembly as described in claim 18 of the instant application would be obvious.
Regarding claim 19 of the instant application, claim 12 of copending Application No. 16/987,493 discloses a backpack assembly coupled to a sanitizing head retaining a UV light by means of a hose and claim 3 of the copending application discloses that the sanitizing head can be part of a wand assembly such that the step of coupling a backpack assembly and wand assembly with a hose as described in claim 19 of the instant application would be obvious.
Regarding claim 20 of the instant application, claims 3 and 12 of copending Application No. 16/987,493 teach the method of claim 18 of the instant application (see above), and claim 13 of the copending application further teaches an airflow generator configured for generating airflow to cool the UV lamp, drawing air from the sanitizing head, or removing ozone form the sanitizing head such that claim 20 of the instant application would be obvious. 
Regarding claim 21 of the instant application, claims 3 and 12 of copending Application No. 16/987,493 teach the method of claim 18 of the instant application (see above), and claim 14 further teaches a filter within the backpack assembly for filtering air drawn from the sanitizing head, such that the filtering step of claim 21 would be obvious.
Regarding claim 22 of the instant application, claims 3 and 12 of copending Application No. 16/987,493 teach the method of claim 18 of the instant application (see above), and claim 15 of the copending application further teaches batteries for powering the UV lamp as part the backpack assembly such that the method steps of claim 22 would be obvious. 
Regarding claim 23 of the instant application, claim 20 of copending Application No. 16/987,493 also discloses a wand assembly containing a UV lamp, a backpack assembly, airflow device, sanitizing head, air filter, and batteries. These features are also disclosed by claims 3, and 13-15 of the copending application, in combination. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-5 and 18-23 are rejected under 35 U.S.C. 102 as being anticipated by Ramanand, international application publication WO 2019/153014 A1 (cited in IDS filed November 17, 2021).

Regarding claim 1, Ramanand discloses a portable sanitizing system (ultraviolet disinfecting device 10 with mobile carriage 15, Figure 3, paragraph 74, line 1), comprising: a wand assembly (first proximal hose 86-1, Figure 9, paragraph 87, lines 10-12) including an ultraviolet lamp (set of proximal hoses [such as proximal hose 86-1] may include a UV source projecting pulsed UV-light suitable for disinfection, paragraph 93, lines 12-15) ; and a backpack assembly (airflow accessory 50 may be a backpack, paragraph 87, lines 3-5) coupled to the wand assembly (wearable accessory includes a hollow body 80 having openings to receive first proximal hose 85-1, paragraph 87, lines 5-7).

Regarding claim 2, Ramanand discloses the portable sanitizing system of claim 1 (discussed above), further comprising a hose that couples the backpack assembly to the wand assembly (first proximal hose 86-1, Figure 9, paragraph 87, lines 10-12; hose attaches to backpack and is part of wand assembly).

Regarding claim 3, Ramanand discloses the portable sanitizing system of claim 1 (discussed above), wherein the backpack assembly comprises an airflow device (unified airflow system 40 [coupled to backpack 50 through hose 85-2], Figures 9-11, paragraph 87, lines 7-9) that is configured to one or more of generate airflow to cool the UV lamp, draw air from a sanitizing head of the wand assembly (nozzle accessory attachment 140 at end of proximal hose recognized as sanitizing head of wand assembly, Figure 13, paragraph 93, lines 4-7), or remove ozone from the sanitizing head (unified airflow system 40 capable of claimed function). The airflow devoice of Ramanand is capable of the claimed functions because Ramanand discloses that the airflow device can guide airflow through the wearable accessory in different directions for an intended purpose (paragraph 86, lines 22-31) and recognized generating airflow (paragraph 13), ozone removal (paragraph 12), and lamp cooling (paragraph 10) as intended purposes of the invention. 

Regarding claim 4, Ramanand discloses the portable sanitizing system of claim 1 (discussed above), wherein the backpack assembly comprises at least one air filter (filtration unit 120, Figure 15, paragraph 90, lines 1-2; filtration unit 120 includes filter 135, paragraph 91, line 5). The filter of Ramanand is part of a cleaning unit 110 (cleaning unit 110 may include filtration unit 120, paragraph 90, lines 1-2) which may be enclosed in the backpack (wearable accessory [50] may include cleaning unit 110 enclosed in hollow-body 80, Figure 12, paragraph 89, lines 1-4) and the filter is capable of filtering air drawn (airflow system 40 guides airflow through accessory in different directions for an intended purpose, paragraph 86, lines 22-31)  from a sanitizing head  of the wand assembly (nozzle accessory 140 at end of proximal hose recognized as sanitizing head of wand assembly, Figure 13, paragraph 93, lines 4-7).

Regarding claim 5, Ramanand discloses the portable sanitizing system of claim 1 (discussed above), wherein the backpack assembly contains one or more batteries that provide power to the UV lamp (power supply unit 155 may include a set of one or more batteries paragraph 95, lines 23-26). The power supply 155 of Ramanand may power the entire system, including the UV lamp, and the power supply is considered part of the backpack assembly (see claim interpretation section above). 

Regarding claim 18 Ramanand discloses a portable sanitizing method (operator may detach wearable accessory from ultra violet disinfecting device 10 for use, paragraph 87, lines 4-5), comprising: coupling a backpack assembly (airflow accessory 50 may be a backpack, Figure 9, paragraph 87, lines3-5), to a wand assembly (first proximal hose 86-1, Figure 9, paragraph 87, lines 10-12) including an ultraviolet lamp (proximal hoses may include UV source, paragraph 93, lines 12-15).  Regarding the coupling, Ramanand discloses that the first proximal hose 85-1 (part of wand assembly) is connected to a hollow body 80 of the backpack (part of backpack assembly) such that the method step of coupling the two parts is anticipated by Ramanand (wearable accessory includes a hollow body 80 having openings to receive first proximal hose 85-1, Figure 9, paragraph 87, lines 5-7).

	Regarding claim 19, Ramanand discloses the portable sanitizing method of claim 18 (discussed above), wherein the hose 85-1 is part of a wand assembly and couples to the hallow body 80 of a backpack assembly (Figure 9, paragraph 87, lines 5-7), such that the wand and backpack assemblies are coupled by a hose. 

	Regarding claim 20, Ramanand discloses the sanitizing method of claim 18 (discussed above) further comprising cooling the UV lamp by an airflow device of the backpack assembly (a unified airflow system [40] supports an airflow accessory and cools a UV light source, Figure 11, paragraph 67).

	Regarding claim 21, Ramanand discloses the sanitizing method of claim 18 (discussed above) further comprising filtering (filtering air passing through dirt collection unit, paragraph 91, lines 5-7) air drawn (airflow system 40 guides airflow through accessory in desired direction, paragraph 86, lines 22-31) from a sanitizing head of the wand assembly (accessory attachment 140 at end of proximal hose, Figure 13, paragraph 92, lines 5-6; attachment may be nozzle brush or hose that assists in cleaning so as to comprise a “sanitizing head” and is attached to hose such that it is part of wand assembly)  by at least one air filter (air filter 135 for filtering air passing through dirt collection unit, paragraph 91, lines 5-7) of the backpack assembly (filter 135 part of filtration unit 120 which is part cleaning unit 110 which is located within airflow accessory 50, Figure 12 and 15, paragraphs 90-92).

	Regarding claim 22, Ramanand discloses the portable sanitizing method of claim 18 (discussed above), wherein power is provided to the UV lamp by one or more batteries contained within the backpack assembly (power supply unit 155 may include a set of one or more batteries paragraph 95, lines 23-26. Also see rejection of claim 5).

Regarding claim 23, Ramanand discloses a portable sanitizing system (ultraviolet disinfecting device 10 with mobile carriage 15, Figure 3, paragraph 74, line 1), comprising: a wand assembly (first proximal hose 86-1, Figure 9, paragraph 87, lines 10-12) including an ultraviolet (UV) lamp (set of proximal hoses [such as proximal hose 86-1] may include a UV source projecting pulsed UV-light suitable for disinfection, paragraph 93, lines 12-15); and a backpack assembly  (airflow accessory 50 may be a backpack, paragraph 87, lines3-5) coupled to the wand assembly (wearable accessory includes a hollow body 80 having openings to receive first proximal hose 85-1, paragraph 87, lines 5-7), wherein the backpack assembly comprises: an airflow device (unified airflow system 40 [coupled to backpack 50 through hose 85-2], Figures 9-11, paragraph 87, lines 7-9)  that is configured to one or more of generate airflow to cool the UV lamp, draw air from a sanitizing head of the wand assembly, or remove ozone from the sanitizing head (united airflow system 40 capable of stated functions, discussed above regarding claim 4); at least one air filter that is configured to filter air drawn from a sanitizing head of the wand assembly (filter 135 filters air passing through dirt collection unit, paragraph 91, lines 5-7; filter 135 is part of filtration unit 120 which is part of cleaning unit 110 which is located within airflow accessory 50 between sanitizing head 140 and airflow device 40, Figure 12 and 15, paragraphs 90-92); and one or more batteries that provide power to the UV lamp (power supply unit 155 may include a set of one or more batteries paragraph 95, lines 23-26. Also see rejection of claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanand, WO 2019/153014 A1, in further view of Welch et al., scientific report “Far-UVC Light: A new tool to control the spread of airborne-mediated microbial diseased” published 2018 (as cited in IDS filed February 10, 2022).
Regarding claim 6, Ramanand discloses the portable sanitizing system of claim 1 (as discussed above), and further teaches that the UV lamp is configured to emit UV light (UV light source such as a UV lamp emitting the UV light for disinfection, paragraph 67, lines 3-4), but Ramanand does not teach that the emitted UV light has a wavelength between 200 nm – 230 nm. 
However, in the analogous art of UV sterilization, Welch teaches the use of filtered excimer lamps that emit light having a wavelength of 222 nm (page 1, Results section, line 3), which falls within the claimed range of 200 nm – 230 nm. Therefore, it would be obvious to a person having ordinary skill in the art to modify the invention of Ramanand by configuring the UV lamp to emit light having a wavelength between 200 nm and 230 nm because Welch recognized that light within that range is particularly effective against drug-resistant bacteria without being damaging to mammalian skin (page 1, see paragraph beginning “By contrast”, lines 1-3).

Regarding claim 7, Ramanand discloses the portable sanitizing system of claim 1 (discussed above), and further teaches that the UV lamp is configured to emit UV light (UV light source such as a UV lamp emitting the UV light for disinfection, paragraph 67, lines 3-4) but does not teach that the emitted UV light has a wavelength of 222 nm. However, as discussed with regards to claim 6, Welch does teach lamps emitting light with a wavelength of 222 nm (filtered 222-nm excimer lamps, page 1, “Results” section, line 3). Therefore, it would be obvious to person having ordinary skill in the art to modify the invention of Ramanand by configuring the light source to emit light having a wavelength of 222nm because Welch recognized that 222 nm wavelength light is very effective at inactivating drug-resistant bacteria without damaging mammalian cells. 

Claim 8-11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanand, WO 2019/153014 A1, in further view of foreign patent document KR 101142520 B1 (as cited in IDS filed February 20, 2022), assigned to Korea Electronics and hereinafter referred to as KE.
Regarding claim 8, Ramanand discloses the portable sanitizing system of claim 1 (discussed above), and further teaches that the UV lamp is configured to emit UV light (UV light source such as a UV lamp emitting the UV light for disinfection, paragraph 67, lines 3-4), but Ramanand does not teach that the emitted UV light has a wavelength between 230 nm - 280 nm.
However, in the analogous art of UV disinfecting devices, KE teaches a vacuum cleaner that is configured to sanitize surfaces by emitting UV light (abstract) wherein a wavelength of 254 nm is emitted by certain lamps for sterilization (the wavelength of 254nm emitted by the lamp has a very high UV sterilization effect, page 6, lines 19-20), which falls within the claimed range of 230 nm – 280 nm.  Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Ramanand by configuring the UV lamp to emit light having a wavelength between 230 nm and 280 nm because KE recognized that 254 nm light is particularly well suited for sterilizing bacteria due to its ability to permanently damage DNA (wavelength of about 254 nm is best absorbed by DNA, which is known to permanently damage and kill DNA, a microbial genetic material, page 6, lines 17-19). 

Regarding claim 9, Ramanand discloses the portable sanitizing system of claim 1 (discussed above), and further teaches that the UV lamp is configured to emit UV light (UV light source such as a UV lamp emitting the UV light for disinfection, paragraph 67, lines 3-4), but Ramanand does not teach that the emitted UV light has a wavelength of 254 nm. However, as discussed with regards to claim 8, KE teaches emitting UV light with a wavelength of 254 nm for sterilization (the wavelength of 254nm emitted by the lamp has a very high UV sterilization effect, page 6, lines 19-20). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Ramanand by configuring the UV lamp to emit light having a wavelength of 254 nm because KE recognized that 254 nm light is particularly well suited for sterilizing bacteria due to its ability to permanently damage DNA (wavelength of about 254 nm is best absorbed by DNA, which is known to permanently damage and kill DNA, a microbial genetic material, page 6, lines 17-19). 

Regarding claim 10, Ramanand discloses the portable sanitizing system of claim 1 (discussed above), but does not clearly teach a structure within the wand assembly that comprises a sanitizing head having the UV lamp. KE teaches a sterilization module (sterilization module 100, Figure 3, page 3, lines 22-25) which houses the UV light source (plurality of UVLED chips 103, page 3, lines 22-23) and is part of a sterilization apparatus (sterilization apparatus 10 includes sterilization module 100, page 2, lines 37-38) at the head of the vacuum (see sterilization apparatus 10 in Figure 1). From these teachings, the head of the vacuum of KE (portion of casing 80 in Figure 1 that houses sterilization apparatus 10) is clearly a structure which constitutes a sanitizing head. Therefore, it would be obvious to a person having ordinary skill in the art to modify the invention of Ramanand by attaching the hose of Ramanand to the sanitizing head of KE because the sanitizing head of KE advantageously includes a radiation lens 143 that widens the irradiation area of the ultraviolet rays (page 4, line 39 through page 5, lines 1-2). It is further noted that the invention of Ramanand is well suited for such a modification since it has proximal tubes designed to couple with accessory attachments (accessory attachment 140, Figures 13-14, paragraph 93, lines 4-7) and a vacuum head attachment would be obvious because Ramanand recognized an embodiment wherein the invention comprises a vacuum (airflow accessory may be a vacuum cleaner, paragraph 93, line 10-12). 

Regarding claim 11, Ramanand in view of KE teaches the portable sanitizing system of claim 10. Ramanand further teaches an operator manipulating the proximal hoses (identified as part of the wand assembly in rejection of claim 1) of the disinfection device (first proximal hose 85-1, directly or with a hose extension kit, may assist the operator to interact with surfaces at a significant height, Figures 9-10, paragraph 87, lines 9-12). From this teaching, one having ordinary skill in the art could reasonably infer that the operator grasps the proximal hose of Ramanand by hand to manipulate it, such that the proximal hose itself acts as a handle. Therefore, Ramanand (modified by KE as in the rejection of claim 10) teaches the system of claim 10 wherein the wand assembly further comprises a handle coupled to the sanitizing head.

Regarding claim 14, Ramanand and KE teach the portable sanitizing system of claim 10 (discussed above). Ramanand does not teach a structure that clearly constitutes a shroud for retaining the UV lamp. However, KE does teach that the UV light emitting diodes (UV-LED chips 130, page 3, line 17) of the sanitization head (portion of casing 80 in Figure 1 that houses sterilization apparatus 10) are located within a sterilization module 100 wherein the chips are enclosed between reflector plates 150, lens unit 140, and substrate 120 (Figure 3, page 3, lines 17-21). Since the light source is enclosed by the stated features, the sterilization module 100 constitutes a shroud that retains the UV lamp. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Ramanand by configuring the sanitizing head of KE, which includes a UV light source enclosed within a shroud, to the hose of Ramanand because the shroud of KE includes a lens that widens the irradiation area of the ultraviolet rays (lens 143 extends angle at which ultraviolet rays are emitted to widen the irradiation area, page 5, lines 1-2). 

Regarding claim 16, Ramanand, modified by KE as in claim 14, teaches the portable sanitizing system of claim 14 (discussed above) and KE further teaches that the shroud comprises a reflector (reflective plate 150, page 3, line 20) secured to an underside of the shroud (Figure 3 shoes reflective plate 150 underneath substrate 120) wherein the reflector is configured to reflect a portion of the UV light that is emitted by the UV lamp (reflector 150 coated on inner surface to increase reflectance of ultraviolet light, page 5, lines 16-17). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Ramanand by attaching the sanitizing head of KE, which includes a shroud with an inner reflective surface, to the hose of Ramanand because within the shroud of KE reflected light is incident on the shroud lens (reflected ultraviolet rays are incident on the lens unit 140) such that more ultraviolet energy would expected to be emitted by the shroud instead of being absorbed by a non-reflective inner surface of the shroud or directed elsewhere. 

Regarding claim 17, Ramanand, modified by KE as in claim 14, teaches the portable sanitizing system of claim 14 (discussed above) and KE further teaches that the shroud comprises a reflector (reflective plate 150, Figure 3, page 3, line 20) and a cover plate (lens unit 140, Figure 3, page 3, lines 20-21) which define a lamp chamber (reflective plate 150 is formed to seal the space between the substrate and the lens unit 140, page 3, line 20-21) in which light sources (UVLED chips 130, page 3, line 17) are housed (See Figure 3 – UVLED chips 130 housed between reflector 150, lens 140, and substrate 120). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Ramanand by attaching the sanitizing head of KE, which includes a UV light source housed within a chamber defined by reflective surface and a cover plate, to the hose of Ramanand because within the sanitizing head of KE reflected light is directed toward the cover plate (reflected ultraviolet rays are incident on the lens unit 140, page 5, line 15-16) and the cover plate widens the irradiation area of the light (page 5, liens 1-2) such that light is emitted to the target area more efficiently. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanand, WO 2019/153014 A1, and KE, KR 101142520 B1, in further view of Dyer et al., US 2004/0247370 A1 (cited in IDS filed February 2, 2022).

Regarding claim 12, Ramanand in view of KE teach the portable sanitizing system of claim 11 (discussed above). Ramanand does not clearly teach a structure comprising a sanitizing head (as discussed with regards to claim 10) and thus does not teach a coupler that moveable couples the handle to the sanitizing head. KE depicts a feature in Figure 1 between the hose and head portion that appears to be a coupler, but the disclosure does not indicate that the feature is capable of moveably coupling the handle to the sanitizing head.
However, in the analogous art of disinfecting mop assemblies (mop assemblies for applying liquids e.g. disinfectants, paragraph 1, lines 1-3), Dyer teaches a mop which constitutes a wand assembly (see mop 10 Figures 1-4; generally elongated cylindrical portion meets interpretation of “wand assembly”) which includes a handle (handle 14, Figure 1, paragraph 23, line 12) and a sanitizing head (mop head 12, Figure 2, paragraph 23, line 3) connected by a coupler (attachment device 53, Figure 2, paragraph 31,  line 20) which moveably couples the handle to the sanitizing head (for pivotal movement of the handle, paragraph 31, lines 21-22 and 26-27). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Ramanand by attaching the sanitizing head of KE to the hose of Ramanand using the attachment device of Dyer because the attachment device of Dyer has the benefit of allowing a sanitizing head to pivot around two axes with respect to a handle (mop head 12 can pivot with respect to handle 14 around a first axis, paragraph 31, lines 21-22; pivotal movement of handle around a second axis at a right angle to the first axis, paragraph 31, lines 26-27) which can help an operator reach different areas to be sanitized (mop head manually moved along surface, paragraph 2, lines 5-6).

Regarding claim 13, Ramanand and KE teach the sanitizing system of claim 11, but neither clearly teach that the sanitizing head is configured for linear translation or swiveling in relation to the handle. However, as discussed with regards to claim 12 above, Dyer teaches an attachment device 53 that allows pivotal movement of a sanitizing head along two perpendicular axes with respect to a handle (mop head 12 can pivot with respect to handle 14 around a first axis, paragraph 31, lines 21-22; pivotal movement of handle around a second axis at a right angle to the first axis, paragraph 31, lines 26-27), which constitutes being configured to swivel in relation to the handle because the handle could be swung in a circular motion without turning the sanitizing head. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Ramanand by attaching the sanitizing head of KE to the hose of Ramanand using the attachment device of Dyer, which allows a sanitizing head to swivel with respect to a handle, because the attachment device of Dyer allows swiveling which can help an operator reach different areas to be sanitized (mop head manually moved along surface, paragraph 2, lines 5-6).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanand, WO 2019/153014 A1, and KE, KR 101142520 B1, in further view of Lyon, WO 2007/051276 A1 (cited in IDS filed February 10, 2022). 

Regarding claim 15, Ramanand and KE teach the portable sanitizing system of claim 14 (discussed above). As previously stated, Ramanand does not teach a shroud structure. KE does teach a shroud structure that includes a heat sink (heat sink 110 is heat spreader, heat sink, heat pipe, or the like, page 3, line 29-30) to remove heat from the light source (UV-LEDS), but KE does not teach that the shroud structure includes any holes (reflective plate 150 formed to seal space between substrate 120, lens unit 140, page 3, lines 20-21). Thereby, neither Ramanand nor KE teach that the shroud comprises one or more openings to allow air flow into the shroud. 
However, in the analogous art of UV sterilizing wands, Lyon teaches a lamp chamber which houses a source of UV light and includes and ingress (122) and egress (124) that allow air flow through the lamp chamber (Figure 1A-1B, abstract, lines 2-4). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Ramanand by first attaching the shroud of KE to the hose of Ramanand, as discussed with regards to claim 14, and further modifying the invention by adding an ingress and egress hole to the shroud of KE, as taught by Lyon, because Lyon recognized that air flow through the lamp chamber cools the lamp which allows for a lamp of higher UV power than would otherwise be practical (abstract, lines 3-4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797